Exhibit 10.3
 
PERFORMANCE UNDERTAKING


THIS FOURTH AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this “Undertaking”),
dated as of December 21, 2012, is executed by Rock-Tenn Company, a Georgia
corporation (the “Performance Guarantor” or “Parent”), in favor of Rock-Tenn
Financial, Inc., a Delaware corporation (together with its successors and
assigns, “Recipient”).


RECITALS


1.           Rock-Tenn Company of Texas, a Georgia corporation, Rock-Tenn
Converting Company, a Georgia corporation, Rock-Tenn Mill Company, LLC, a
Georgia limited liability company, Rock-Tenn – Solvay, LLC, a Delaware limited
liability company, PCPC, Inc., a California corporation, Waldorf Corporation, a
Delaware corporation, Rock-Tenn – Southern Container, LLC, a Delaware limited
liability company and RockTenn CP, LLC, a Delaware limited liability company
(collectively, the “Existing Originators” and, together with any other entity
satisfying the definition of “Originator” contained in the Sale Agreement (as
hereinafter defined), the “Originators”), Parent and Recipient have entered into
a Fourth Amended and Restated Receivables Sale Agreement, dated as of December
21, 2012 (as amended, restated or otherwise modified from time to time, the
“Sale Agreement”), pursuant to which the Originators, subject to the terms and
conditions contained therein, are selling all of their respective right, title
and interest in and to certain accounts receivable to Recipient.


2.           Performance Guarantor owns one hundred percent (100%) of the
capital stock of each of the Originators and Recipient, and each of the
Originators and Performance Guarantor is expected to receive substantial direct
and indirect benefits from their sale of receivables to Recipient pursuant to
the Sale Agreement (which benefits are hereby acknowledged).


3.           As an inducement for Recipient to acquire Originators’ accounts
receivable pursuant to the Sale Agreement, Performance Guarantor has agreed to
guaranty the due and punctual performance (a) by Originators of their
obligations under the Sale Agreement, and (b) by each Originator of its
Servicing Related Obligations (as hereinafter defined).


4.           Performance Guarantor wishes to guaranty the due and punctual
performance by Originators of the obligations described in clause 3 above as
provided herein and wishes to amend and restate the existing Third Amended and
Restated Performance Undertaking, dated as of May 27, 2011, by Performance
Guarantor in favor of Recipient.


AGREEMENT


NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
Section 1.  Definitions.  Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Sale Agreement or the
Credit and Security Agreement (as hereinafter defined).  In addition:


 
1

--------------------------------------------------------------------------------

 
 
“Agreements” means the Sale Agreement and the Credit and Security Agreement.


 “Credit and Security Agreement” means that certain Fifth Amended and Restated
Credit and Security Agreement, dated as of December 21, 2012 by and among
Recipient, as Borrower, Rock-Tenn Converting Company, as Servicer, the Lenders
and Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Funding Agent, as amended, restated or otherwise
modified from time to time in accordance with the terms thereof.


 “Guaranteed Obligations” means, collectively:


(a)           all covenants, agreements, terms, conditions and indemnities to be
performed and observed by any Originator under and pursuant to the Sale
Agreement and each other document executed and delivered by any Originator
pursuant to the Sale Agreement, including, without limitation, the due and
punctual payment of all sums which are or may become due and owing by any
Originator under the Sale Agreement, whether for fees, expenses (including
reasonable counsel fees), indemnified amounts or otherwise, whether upon any
termination or for any other reason; and


(b)           all Servicing Related Obligations.


“Servicing Related Obligations” means, collectively, all obligations of
Rock-Tenn Converting Company as Servicer under the Credit and Security Agreement
or which arise pursuant to Sections 8.2, 8.3 or 14.4(a) of the Credit and
Security Agreement as a result of its termination as Servicer.


Section 2.                      Guaranty of Performance of Guaranteed
Obligations.  Performance Guarantor hereby guarantees to Recipient, the full and
punctual payment and performance by each Originator of its respective Guaranteed
Obligations.  This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all Guaranteed Obligations of
each Originator under the Agreements and each other document executed and
delivered by any Originator pursuant to the Agreements and is in no way
conditioned upon any requirement that Recipient first attempt to collect any
amounts owing by any Originator to Recipient, the Agents or the Lenders from any
other Person or resort to any collateral security, any balance of any deposit
account or credit on the books of Recipient, the Agents or any Lender in favor
of any Originator or any other Person or other means of obtaining
payment.  Should any Originator default in the payment or performance of any of
its Guaranteed Obligations, Recipient (or its assigns) may cause the immediate
performance by Performance Guarantor of the Guaranteed Obligations and cause any
payment Guaranteed Obligations to become forthwith due and payable to Recipient
(or its assigns), without demand or notice of any nature (other than as
expressly provided herein), all of which are hereby expressly waived by
Performance Guarantor.  Notwithstanding the foregoing, this Undertaking is not a
guarantee of the collection of any of the Receivables and Performance Guarantor
shall not be responsible for any Guaranteed Obligations to the extent the
failure to perform such Guaranteed Obligations by any Originator results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor; provided that nothing herein shall
relieve any Originator from performing in full its Guaranteed Obligations under
the Agreements or Performance Guarantor of its undertaking hereunder with
respect to the full performance of such duties.


 
2

--------------------------------------------------------------------------------

 
 
Section 3.                      Performance Guarantor’s Further Agreements to
Pay.  Performance Guarantor further agrees, as the principal obligor and not as
a guarantor only, to pay to Recipient (and its assigns), forthwith upon demand
in funds immediately available to Recipient, all reasonable costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
Recipient in connection with the Guaranteed Obligations, this Undertaking and
the enforcement thereof, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a 360
day year) equal to the Prime Rate plus 2% per annum, such rate of interest
changing when and as the Prime Rate changes.


Section 4.                      Waivers by Performance Guarantor.  Performance
Guarantor waives notice of acceptance of this Undertaking, notice of any action
taken or omitted by Recipient (or its assigns) in reliance on this Undertaking,
and any requirement that Recipient (or its assigns) be diligent or prompt in
making demands under this Undertaking, giving notice of any Termination Event,
Amortization Event, other default or omission by any Originator or asserting any
other rights of Recipient under this Undertaking.  Performance Guarantor
warrants that it has adequate means to obtain from each Originator, on a
continuing basis, information concerning the financial condition of such
Originator, and that it is not relying on Recipient to provide such information,
now or in the future.  Performance Guarantor also irrevocably waives all
defenses (i) that at any time may be available in respect of the Obligations by
virtue of any statute of limitations, valuation, stay, moratorium law or other
similar law now or hereafter in effect or (ii) that arise under the law of
suretyship, including impairment of collateral.  Recipient (and its assigns)
shall be at liberty, without giving notice to or obtaining the assent of
Performance Guarantor and without relieving Performance Guarantor of any
liability under this Undertaking, to deal with each Originator and with each
other party who now is or after the date hereof becomes liable in any manner for
any of the Guaranteed Obligations, in such manner as Recipient in its sole
discretion deems fit, and to this end Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 7 hereof, shall not be impaired or affected by any of
the following:  (a) any extension, modification or renewal of, or indulgence
with respect to, or substitutions for, the Guaranteed Obligations or any part
thereof or any agreement relating thereto at any time; (b) any failure or
omission to enforce any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto, or any
collateral securing the Guaranteed Obligations or any part thereof; (c) any
waiver of any right, power or remedy or of any Termination Event, Amortization
Event, or default with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any other obligation of any person or entity with respect to
the Guaranteed Obligations or any part thereof; (e) the enforceability or
validity of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
the Guaranteed Obligations or any part thereof; (f) the application of payments
received from any source to the payment of any payment Obligations of any
Originator or any part thereof or amounts which are not covered by this
Undertaking even though Recipient (or its assigns) might lawfully have elected
to apply such payments to any part or all of the payment Obligations of such
Originator or to amounts which are not covered by this Undertaking; (g) the
existence of any claim, setoff or other rights which Performance Guarantor may
have at any time against any Originator in connection herewith or any unrelated
transaction; (h) any assignment or transfer of the Guaranteed Obligations or any
part thereof; or (i) any failure on the part of any Originator to perform or
comply with any term of the Agreements or any other document executed in
connection therewith or delivered thereunder, all whether or not Performance
Guarantor shall have had notice or knowledge of any act or omission referred to
in the foregoing clauses (a) through (i) of this Section 4.


 
3

--------------------------------------------------------------------------------

 
 
Section 5.                      Unenforceability of Guaranteed Obligations
Against Originators.  Notwithstanding (a) any change of ownership of any
Originator or the insolvency, bankruptcy or any other change in the legal status
of any Originator; (b) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (c) the failure of any Originator or Performance
Guarantor to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Obligations or this Undertaking, or
to take any other action required in connection with the performance of all
obligations pursuant to the Guaranteed Obligations or this Undertaking; or (d)
if any of the moneys included in the Guaranteed Obligations have become
irrecoverable from any Originator for any other reason other than final payment
in full of the payment Obligations in accordance with their terms, this
Undertaking shall nevertheless be binding on Performance Guarantor.  This
Undertaking shall be in addition to any other guaranty or other security for the
Guaranteed Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security.  In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Originator or
for any other reason with respect to any Originator, all such amounts then due
and owing with respect to the Guaranteed Obligations under the terms of the
Agreements, or any other agreement evidencing, securing or otherwise executed in
connection with the Guaranteed Obligations, shall be immediately due and payable
by Performance Guarantor.


Section 6.                      Representations and Warranties.  Performance
Guarantor hereby represents and warrants to Recipient that:
(a)           Existence and Standing.  Performance Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation.  Performance Guarantor is duly qualified to do business
and is in good standing as a foreign corporation, and has and holds all
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or so hold would
not reasonably be expected to have a Material Adverse Effect.


 
4

--------------------------------------------------------------------------------

 
 
(b)           Authorization, Execution and Delivery; Binding Effect.  The
execution and delivery by Performance Guarantor of this Undertaking, and the
performance of its obligations hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part.  This Undertaking has been duly executed and delivered by Performance
Guarantor.  This Undertaking constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


(c)           No Conflict; Government Consent.  The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor or its Subsidiaries
(except as created hereunder) except, in any case, where such contravention or
violation would not reasonably be expected to have a Material Adverse
Effect.  With respect to the transactions contemplated under this Undertaking
and the Agreements, the Performance Guarantor and each of its Subsidiaries is in
compliance in all material respects with all laws, rules and regulations
promulgated by the U.S. Treasury Department Office of Foreign Assets Control
pursuant to the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et. seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order promulgated thereunder (including, without limitation, having in
full force and effect any required licenses thereunder).


(d)           Financial Statements.  The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of September
30, 2010 heretofore delivered to Recipient have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
dates and for the periods ended on such dates.  Since the later of (i) September
30, 2012 and (ii) the last time this representation was made or deemed made, no
event has occurred which would reasonably be expected to have a Material Adverse
Effect.


 
5

--------------------------------------------------------------------------------

 
 
(e)           Taxes.  Performance Guarantor has filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by Performance Guarantor or any of its Subsidiaries, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided.  No federal or state tax liens have been filed and no claims
are being asserted with respect to any such taxes.  The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.


(f)           Litigation and Contingent Obligations.  Except as disclosed in the
filings made by Performance Guarantor with the Securities and Exchange
Commission, there are no actions, suits or proceedings pending or, to the best
of Performance Guarantor’s knowledge threatened against or affecting Performance
Guarantor or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a material adverse effect on (i)
the business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder.  Performance Guarantor does
not have any material Contingent Obligations not provided for or disclosed in
the financial statements referred to in Section 6(d).


(g)           ERISA.    (i) Identification of Plans.  Except as disclosed on
Exhibit III-B of the Credit and Security Agreement, as of the closing date or as
of the last date Exhibit III-B of the Credit and Security Agreement was updated
to reflect the establishment of a new Plan, None of the Performance Guarantor,
its Restricted Subsidiaries or any of their respective ERISA Affiliates
maintains or contributes to, or has during the past seven (7) years maintained
or contributed to, any material Plan that is subject to Title IV of ERISA.


(ii)         Compliance.  Each Plan maintained by the Performance Guarantor, its
Restricted Subsidiaries and any of their respective ERISA Affiliates has at all
times been maintained, by its terms and in operation, in compliance with all
applicable laws, and the Performance Guarantor and its Restricted Subsidiaries
are subject to no tax or penalty with respect to any Plan of such Person or any
ERISA Affiliate thereof, including, without limitation, any tax or penalty under
Title I or Title IV of ERISA or under Chapter 43 of the Tax Code, or any tax or
penalty resulting from a loss of deduction under Sections 162, 404, or 419 of
the Tax Code, where the failure to comply with such laws, and such taxes and
penalties, together with all other liabilities referred to in this Section 6(g)
(taken as a whole), would in the aggregate have a Material Adverse Effect;


(iii)         Liabilities.  None of the Performance Guarantor, its Restricted
Subsidiaries or any of their respective ERISA Affiliates is subject to any
liabilities (including withdrawal liabilities) with respect to any Plans of the
Performance Guarantor, its Restricted Subsidiaries or any of their respective
ERISA Affiliates, including, without limitation, any liabilities arising from
Titles I or IV of ERISA, other than obligations to fund benefits under an
ongoing Plan and to pay current contributions, expenses and premiums with
respect to such Plans, where such liabilities, together with all other
liabilities referred to in this Section 6(g) (taken as a whole), would in the
aggregate have a Material Adverse Effect.


 
6

--------------------------------------------------------------------------------

 
 
(iv)         Funding.  The Performance Guarantor and its Restricted
Subsidiaries, with respect to any Plan which is subject to Title IV of ERISA,
each of their respective ERISA Affiliates, have made full and timely payment of
all amounts (A) required to be contributed under the terms of each Plan and
applicable law, and (B) required to be paid as expenses (including PBGC or other
premiums) of each Plan, where the failure to pay such amounts (when taken as a
whole, including any penalties attributable to such amounts) would have a
Material Adverse Effect.  None the Performance Guarantor, its Restricted
Subsidiaries or any of their respective ERISA Affiliates is subject to any
liabilities with respect to post-retirement medical benefits in any amounts
which, together with all other liabilities referred to in this Section 6(g)
(taken as a whole), would have a Material Adverse Effect if such amounts were
then due and payable.


(v)         ERISA Event.  No ERISA Event has occurred or is reasonably expected
to occur, except for such ERISA Event that individually or in the aggregate
would not have a Material Adverse Effect.


Section 7.                      Subrogation; Subordination.  Notwithstanding
anything to the contrary contained herein, until the Guaranteed Obligations are
paid in full Performance Guarantor:  (a) will not enforce or otherwise exercise
any right of subrogation to any of the rights of Recipient, the Agents or any
Lender against any Originator, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Agents and the
Lenders against any Originator and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
any Originator that arise from the existence or performance of Performance
Guarantor’s obligations hereunder, (c) will not claim any setoff, recoupment or
counterclaim against any Originator in respect of any liability of Performance
Guarantor to such Originator and (d) waives any benefit of and any right to
participate in any collateral security which may be held by Recipient, the
Agents or the Lenders.  The payment of any amounts due with respect to any
indebtedness of any Originator now or hereafter owed to Performance Guarantor is
hereby subordinated to the prior payment in full of all of the Guaranteed
Obligations.  Performance Guarantor agrees that, after the occurrence of any
default in the payment or performance of any of the Guaranteed Obligations,
Performance Guarantor will not demand, sue for or otherwise attempt to collect
any such indebtedness of any Originator to Performance Guarantor until all of
the Guaranteed Obligations shall have been paid and performed in full.  If,
notwithstanding the foregoing sentence, Performance Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Recipient (and its assigns) and be paid over to Recipient (or its assigns) on
account of the Guaranteed Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this
Undertaking.  The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.


 
7

--------------------------------------------------------------------------------

 
 
Section 8.                      Termination of Performance
Undertaking.  Performance Guarantor’s obligations hereunder shall continue in
full force and effect until all Obligations are finally paid and satisfied in
full and the Credit and Security Agreement is terminated, provided that this
Undertaking shall continue to be effective or shall be reinstated, as the case
may be, if at any time payment or other satisfaction of any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
bankruptcy, insolvency, or reorganization of any Originator or otherwise, as
though such payment had not been made or other satisfaction occurred, whether or
not Recipient (or its assigns) is in possession of this Undertaking.  No
invalidity, irregularity or unenforceability by reason of the Bankruptcy Code or
any insolvency or other similar law, or any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Guaranteed
Obligations shall impair, affect, be a defense to or claim against the
obligations of Performance Guarantor under this Undertaking.


Section 9.                      Effect of Bankruptcy.  This Performance
Undertaking shall survive the insolvency of any Originator and the commencement
of any case or proceeding by or against any Originator under the Bankruptcy Code
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes.  No automatic stay under the Bankruptcy Code with
respect to any Originator or other federal, state or other applicable
bankruptcy, insolvency or reorganization statutes to which any Originator is
subject shall postpone the obligations of Performance Guarantor under this
Undertaking.


Section 10.                      Setoff.  Regardless of the other means of
obtaining payment of any of the Guaranteed Obligations, Recipient (and its
assigns) is hereby authorized at any time and from time to time, without notice
to Performance Guarantor (any such notice being expressly waived by Performance
Guarantor) and to the fullest extent permitted by law, to set off and apply any
deposits and other sums against the obligations of Performance Guarantor under
this Undertaking, whether or not Recipient (or any such assign) shall have made
any demand under this Undertaking and although such Obligations may be
contingent or unmatured.


Section 11.                      Taxes.  All payments to be made by Performance
Guarantor hereunder shall be made free and clear of any deduction or
withholding.  If Performance Guarantor is required by law to make any deduction
or withholding on account of tax or otherwise from any such payment, the sum due
from it in respect of such payment shall be increased to the extent necessary to
ensure that, after the making of such deduction or withholding, Recipient
receive a net sum equal to the sum which they would have received had no
deduction or withholding been made.


 
8

--------------------------------------------------------------------------------

 
 
Section 12.                      Further Assurances.  Performance Guarantor
agrees that it will from time to time, at the request of Recipient (or its
assigns), provide information relating to the business and affairs of
Performance Guarantor as Recipient may reasonably request.  Performance
Guarantor also agrees to do all such things and execute all such documents as
Recipient (or its assigns) may reasonably consider necessary or desirable to
give full effect to this Undertaking and to perfect and preserve the rights and
powers of Recipient hereunder.


Section 13.                      Successors and Assigns.  This Performance
Undertaking shall be binding upon Performance Guarantor, its successors and
permitted assigns, and shall inure to the benefit of and be enforceable by
Recipient and its successors and assigns.  Performance Guarantor may not assign
or transfer any of its obligations hereunder without the prior written consent
of each of Recipient and each Agent. Without limiting the generality of the
foregoing sentence, Recipient may assign or otherwise transfer the Agreements,
any other documents executed in connection therewith or delivered thereunder or
any other agreement or note held by them evidencing, securing or otherwise
executed in connection with the Guaranteed Obligations, or sell participations
in any interest therein, to any other entity or other person, and such other
entity or other person shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to the Recipient herein.


Section 14.                      Amendments and Waivers.  No amendment or waiver
of any provision of this Undertaking nor consent to any departure by Performance
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by Recipient, the Agents and Performance Guarantor.  No failure on the
part of Recipient to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.


Section 15.                      Notices.  All notices and other communications
provided for hereunder shall be made in writing and shall be addressed as
follows:  if to Performance Guarantor, at the address set forth beneath its
signature hereto, and if to Recipient, at the addresses set forth beneath its
signature hereto, or at such other addresses as each of Performance Guarantor or
any Recipient may designate in writing to the other.  Each such notice or other
communication shall be effective (1) if given by telecopy, upon the receipt
thereof, (2) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (3)
if given by any other means, when received at the address specified in this
Section 15.


Section 16.                      GOVERNING LAW.  THIS UNDERTAKING SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 17.                      CONSENT TO JURISDICTION.  EACH PARTY TO THIS
UNDERTAKING HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS UNDERTAKING, AND EACH SUCH
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY
LENDER OR ANY AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS UNDERTAKING OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS
UNDERTAKING SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.


Section 18.                      Bankruptcy Petition.  Performance Guarantor
hereby covenants and agrees that, prior to the date that is one year and one day
after the payment in full of all outstanding senior Debt of Recipient, it will
not institute against, or join any other Person in instituting against,
Recipient any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.


Section 19.                      Miscellaneous.  This Undertaking constitutes
the entire agreement of Performance Guarantor with respect to the matters set
forth herein. The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement, and this
Undertaking shall be in addition to any other guaranty of or collateral security
for any of the Guaranteed Obligations.  The provisions of this Undertaking are
severable, and in any action or proceeding involving any state corporate law, or
any state or federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of Performance
Guarantor hereunder would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of Performance Guarantor’s
liability under this Undertaking, then, notwithstanding any other provision of
this Undertaking to the contrary, the amount of such liability shall, without
any further action by Performance Guarantor or Recipient, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding.  Any provisions of this Undertaking
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.
 

 
ROCK-TENN COMPANY
                  By: /s/ Robert B. McIntosh   Name: Robert B. McIntosh   Title:
EVP, General Counsel and Secretary          
Address for Notices:
          Address:
504 Thrasher Street
     
Norcross, Georgia  30071
      Attn:     John D. Stakel      
Phone:  (678) 291-7901
      Fax:       (770) 246-4642

 
 
11